[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 3 
This proceeding was instituted by the city of New York in or about the month of December, 1906, to acquire title in fee to certain lands in the city described generally as lying between East Fifteenth and *Page 6 
East Sixteenth streets, and extending east from a line about 191 feet west of Avenue D to the pierhead line in the East river, established by the secretary of war June 9, 1903, "excepting therefrom such portions thereof as are owned by the city of New York." The Consolidated Gas Company of New York it was alleged is the owner, or has some interest in the lands described.
Commissioners of estimate and appraisal were duly appointed by the court to ascertain the compensation that should be made for the property sought to be acquired. The commissioners subsequently found and decided that the ownership of the lands was not sufficiently clear to enable them to adopt a definite rule of appraisal. The court thereupon made an order appointing a referee to take testimony and report with his opinion upon the question of ownership. The report of the referee was in favor of the city, but the court, at Special Term, denied the motion to confirm it, and the order in that regard was unanimously affirmed at the Appellate Division. The Appellate Division has granted leave to appeal from its determination and has certified three questions which bring its decision before this court for review.
It is necessary, to a clear understanding of the issues between the parties, to consider briefly the history of the title to the lands involved. The premises are embraced within the provisions of chapter 166 of the Laws of 1826, which reads in part as follows:
"Section 1. Be it enacted * * * that Tompkins street along the East river as laid out and approved by the mayor, c., * * * shall be the permanent exterior street on the East river between Rivington street and 23rd street * * * and all grants made or to be made by the mayor, c. shall be construed as rightfully made to extend thereto."
The act of 1826, referred to and adopted chapter 86 of the Laws of 1813. The act of 1813 authorized the city to lay out, according to a plan to be agreed upon, regular *Page 7 
streets and wharves which should be completed at the expense of the proprietors of the adjoining lands, and provided that such proprietors should fill in and level at their own expense the spaces lying between their several lots and the said streets and wharves, and upon so doing should become the owners of the intermediate spaces of ground in fee simple.
On May 10, 1848, one Richard F. Blydenburg, being then the owner of a large tract of land north of Fourteenth street, including the premises in question, conveyed the tract to one Hezekiah Bradford, and on June 22, 1848, the city of New York for the consideration of $9,000 granted to Bradford the land in front of such tract lying between high-water mark and the easterly side of Tompkins street, excepting so much thereof as was required for streets. In the grant, Bradford, for himself and his heirs and assigns, covenanted that he would within three months next after being thereunto required by the city, but not until he should be thereunto required, at his own proper costs and charges, build, erect, make and finish, and forever maintain, certain good and sufficient firm bulkheads, wharves, avenues or streets, among others, a bulkhead, wharf, avenue or street 70 feet in width, extending from Fourteenth street past Sixteenth street to the northerly line of the premises granted, being a portion of the intended new street called Tompkins street. He also covenanted for himself, his heirs and assigns, that he would not build or erect any wharf, pier or other obstruction in the East river in front of Tompkins street without the permission of the city.
Tompkins street was never actually laid out, but as shown on the maps in evidence, it extended in front of the lands granted to Bradford in a northwesterly direction over the waters of a small cove or bay and at Fifteenth street was about 2,250 feet east of low-water mark. Bradford, or his immediate successors in title, filled in the land described in the grant to the line of Tompkins *Page 8 
street and so became the owner of the intermediate spaces as provided by the act of 1813 and the city became the owner of the land reserved for streets. (Williams v. Mayor, etc., of N.Y.,105 N.Y. 419.) The Manhattan Gas Light Company, which took title in 1855, proceeded to carry the filling over Tompkins street and several hundred feet further east into the river. The lands in dispute are those in Tompkins street, and those wholly east thereof, on which a part of the gas company's manufacturing and distributing plant is situated. The gas company's claim of title, so far as it is here considered, is based upon adverse possession. The answer of the city to that claim is that the land in Tompkins street and east thereof was not, and could not, be acquired by adverse possession. It is necessary to further consider the statutes and ordinances.
It appears that in or about the year 1855 there was some apprehension that the New York harbor might become obstructed by the erection of too many piers. Chapter 121 of the laws of that year, which recites such apprehension, and that grants to occupy lands under the waters of the harbor were made without sufficient information, provided for the appointment of harbor commissioners to make surveys and examinations of the harbor and the obstructions therein, and report to the legislature the result of their investigation, together with their recommendation as to the establishment of such exterior lines as the commission might adopt beyond which no erection or permanent obstruction should be permitted. The act also provided that no grant to lands under water, in respect to which the harbor commissioners were required to report, should be made by the commissioners of the land office or the common council of the city until further direction of the legislature in the premises.
In December, 1856, the common council adopted an ordinance continuing East street northerly and parallel with Tompkins street, from Rivington street to Thirty-eighth *Page 9 
street, on lines which would bring it at Fifteenth street out in the East river, about 400 feet east of Tompkins street. This ordinance also provided that the several avenues and numbered streets between Rivington street and Thirty-eighth street should be extended by a prolongation of their lines to East street, and that Tompkins street should be discontinued north of Houston street. The ordinance also provided that the proprietors of lands opposite East street as established by the ordinance, should make and complete East street, and should fill in and level the spaces between their property and East street.
This ordinance of the common council, so far as it directed the filling in east of Tompkins street, was unauthorized for several reasons. The land to the east of Tompkins street belonged to the state and the city had no power to order that it be filled in (Duryee v. Mayor, etc., of N.Y., 96 N.Y. 477), and, furthermore, the ordinance was in violation of chapter 121, Laws of 1855. The common council, however, directed that a memorial be presented to the legislature requesting that the ordinance be confirmed.
The harbor commissioners appointed by the act of 1855 reported to the legislature in 1856 recommending certain changes in the bulkhead and pier lines of the East river. The Manhattan Gas Light Company had at that time erected a bulkhead approximately on the line of the extension of East street as proposed by the ordinance of 1856, and the changes recommended by the harbor commission would require the removal, in part, of this bulkhead.
The report of the harbor commissioners appointed by the act of 1855 was referred to and was considered by the committee on commerce and navigation of the senate. The senate committee reciting the fact that the adoption of the line recommended by the commission would involve the removal of the bulkhead between Thirteenth and *Page 10 
Seventeenth streets "which, though an expensive structure, is unauthorized by the state or the city of New York," requested the harbor commissioners to review their proposed exterior line in front of the property. The harbor commissioners reviewed their decision, as requested, and changed their recommendation as to the location of an exterior line in the East river. They proposed that a line be adopted running south from Thirty eighth street to the northeast corner of the bulkhead at the foot of Seventeenth street, and about 100 feet outside of the bulkhead at the foot of Fourteenth street, and thence to Corlaers Hook. The senate committee made its report to the legislature, recommending that the exterior line as revised by the harbor commissioners, running north along the New York shore of the East river to the north-east corner of the bulkhead at Seventeenth street, and thence to Thirty-eighth street, be adopted.
Pursuant to this report of the senate committee, chapter 763 of the Laws of 1857 was passed. The first section of that act provides that the bulkhead line or line of solid filling and the pier line adjacent to the shores of the port of New York, be established as the bulkhead and pier lines recommended by the harbor commissioners appointed under the act of 1855, except
that the exterior or the pierhead line from Ninth to Forty-ninth streets on the New York side of the East river shall be the line recommended by the committee on commerce and navigation of the senate. The act also provides that the harbor commissioners shall file with the secretary of state the maps referred to in the act, together with a minute description by courses and distances of the lines established by the act.
The harbor commissioners, as directed by the act of 1857, did file the maps and the description by courses and distances of the lines referred to in the act. This description by courses and distances, and the maps also, place the bulkhead line along the easterly line of Tompkins street *Page 11 
as established by chapter 166 of the Laws of 1826, from Eighth street to Eighteenth street, and the pierhead line at Fifteenth and Sixteenth streets about 500 feet easterly of the bulkhead line.
If the maps and the description by courses and distances are taken as controlling, as the corporation counsel argues they should be, then the evident efforts made by the committee on commerce and navigation not to disturb the existing structures between Thirteenth and Seventeenth streets were entirely defeated and those structures were unlawful. If, however, the act of 1857 be read with regard to the report of the senate committee, to which it makes specific reference, and which showed that it was not the intention to disturb the structures between Thirteenth and Seventeenth streets, then the bulkhead line was at the northeast corner of the existing bulkhead at Seventeenth street and coincided there with the pier line.
There is a manifest ambiguity in chapter 763 of the Laws of 1857, so far as the harbor lines in front of the property between Thirteenth and Seventeenth streets are concerned. The statute is not clear and it is proper to consider the contemporary and practical construction of the act by the city and the owners of the property affected.
The Manhattan Gas Light Company, adopting the construction of the act of 1857, that the bulkhead line was established at the northeast corner of the existing bulkhead at Seventeenth street, proceeded to complete the work of filling in between that bulkhead and the west line of Tompkins street from Fourteenth to Sixteenth streets, and to establish and maintain there its manufacturing and distributing plant, and to use the wharf for the purposes of its business. The bulkhead has remained in the same position and on the same lines to the present day. The lands have been enclosed by a fence, and have been assessed to and the taxes thereon have been paid by the gas company. *Page 12 
The Manhattan Gas Light Company was succeeded in ownership by the Consolidated Gas Company of New York in 1884. These two corporations, after the year 1857 and down to the time of the trial in this proceeding, used and occupied the land without any let or hindrance from the city or anybody else. All the happenings and incidents that follow the ownership of property have attended their use and occupation of the premises. The city has taken possession and has leased the bulkhead at the foot of Fourteenth, Fifteenth and Sixteenth streets and between Sixteenth and Seventeenth streets, and collected the rents therefrom.
In 1893 the secretary of war established on the part of the Federal government a bulkhead line from Fourteenth to Seventeenth streets, so that it coincides with the pierhead line at the northeast corner of Seventeenth street, and the water lines generally are those claimed to exist by the gas company.
The attack on the gas company's title in this proceeding is not to compel the removal of the bulkhead and of the filling back to the west line of old Tompkins street, but it is to acquire the lands and the bulkhead as the site of an addition to the Willard Parker Hospital. The land between Sixteenth and Seventeenth streets, east from the line of Avenue C, is occupied by the city for the extensive plant of the Willard Parker Hospital, and for certain buildings of the street cleaning department. The bulkhead in front of the city's property is constructed on a continuation of the bulkhead in front of the property of the gas company. This use by the city of the property in the block adjoining the gas company's holdings shows clear recognition on the part of the city that the bulkhead line is where the gas company says it is.
All these things, and many others of a similar nature, shown in the record, amount to a practical construction of chapter 763, Laws of 1857, to which the court should give effect. (Duryee v.Mayor, etc., of N.Y., *Page 13 96 N Y 477, 494; City of New York v. N.Y. City Ry. Co., 193 N.Y. 543,548; Grimmer v. Tenement House Department, 205 N.Y. 549,550.) In the latter case the court said: "There is no question that the practical construction of a statute by those for whom the law was enacted or by public officers whose duty it is to enforce it, acquiesced in by all for a long period of time, is of great importance in its interpretation in a case of serious ambiguity."
If then the bulkhead line or line of solid filling established by the act of 1857 was the bulkhead actually existing at the time of the passage of the act, then the city became the owner in fee of the land between that bulkhead and Tompkins street. (Williams v. Mayor, etc., of N.Y., 105 N.Y. 419; Langdon v.Mayor, etc., of N.Y., 93 N.Y. 129.) The restriction upon the city's power to make grants, contained in the act of 1855 (Chap. 121), was repealed by chapter 360 of the Laws of 1858, and the city, if so minded, could have granted to the gas company the land back of the new bulkhead line as it had previously granted to Hezekiah Bradford the land back of Tompkins street. (Williams v. Mayor, etc., of N.Y., supra.) If the city had the power to make such a grant, then the title might be acquired by prescription. (People v. Vanderbilt, 26 N.Y. 287.)
It is the claim of the Consolidated Gas Company that, after the act of 1857, its predecessor in title, the Manhattan Gas Light Company, had the right to make the filling under the ordinance of 1856, and it thereby became the owner of the land filled in, under chapter 86 of the Laws of 1813 aforesaid. (Duryee v.Mayor, etc., of N.Y., supra.) It is not necessary to decide that question. It is certain that the Manhattan Company assumed and asserted the right to fill in under the statute, and thereafter constructed its plant and exercised the many rights of ownership of the land involved, which have already been referred to, which acts were in hostility and *Page 14 
adverse to the title of the city. Thus title by adverse possession was acquired. (Timpson v. Mayor, etc., of N.Y.,5 App. Div. 424; Knapp v. City of New York, 140 App. Div. 289;Nichols v. City of Boston, 98 Mass. 39; Lewis v. N.Y. H.R.R. Co., 162 N.Y. 202.)
There is another view which may be taken of the case. The city does not claim title to the land east of Tompkins street by virtue of chapter 763 of the Laws of 1857, but bases its claim of title thereto on a grant from the commissioners of the land office made under chapter 474 of the Laws of 1871. That chapter authorized the commissioners of the land office to convey to the city certain lands under water as the mayor, aldermen and commonalty of the city should require. Pursuant to that statute the commissioners of the land office on September 28, 1871, made a grant to the mayor, etc., of all the right of the People of the state to the lands covered by water within and westerly of an exterior line 300 feet outside of the pierhead line established by chapter 763, Laws of 1857, and parallel with such pierhead line from Grand street to Sixty-fifth street, which is past the property in dispute here. After this grant in 1871 there was no apparent change in the occupation of such property by the gas company, and the city asserted no claim thereto. The city is in no better position under the act of 1871 than it would be if it had claimed title under the act of 1857. This proceeding was instituted, as the record shows, in December, 1906, and the adverse possession of the gas company prior to that time and after the grant of the commissioners of the land office in 1871 was for a sufficient length of time to create title by prescription.
The city urges in answer to the claim of title by adverse possession that no such title could be acquired to land in the bed of old Tompkins street, and that any obstruction to navigation placed in the river to the east of old Tompkins street was a nuisance, and, furthermore, that the covenants in the grant of 1848 to Bradford preclude the *Page 15 
grantee and those claiming under him from asserting title by adverse possession.
It is a well-settled rule of law that no title by adverse possession can be obtained to lands in a highway (Driggs v.Phillips, 103 N.Y. 77), but Tompkins street never was a highway and never was opened or used as such. By chapter 166, Laws of 1826, Tompkins street was established as a proposed street. Pursuant to that act the grant to Hezekiah Bradford was made, which, as already said, contained the covenant that the grantee, his heirs and assigns, should within three months next after they were thereunto required by the city, but not until they werethereunto required, build, erect, make and finish certain streets, among others, Tompkins street, and should thereafter maintain the same as public streets.
The fact is that from the year 1848, the date of the grant, to the present time, the city has never required or permitted the owner of the lands granted, or his successors, to build, erect, make and finish Tompkins street, but, on the contrary, the common council by its ordinance of December, 1856, declared Tompkins street discontinued.
Of course, the legislature had power to establish a street without any aid from the city, or against its will, but the legislative action with regard to Tompkins street seems to have been permissive rather than mandatory. After establishing the proposed street by the act of 1826, the legislature by chapter 268 of the Laws of 1835 authorized the city to designate where a permanent exterior street or line to the eastward of the city between Thirteenth and Twenty-third streets should be located to take the place of Tompkins street. Then again, the act of 1826 had contemplated that Tompkins street should be a permanentexterior street, but that purpose the legislature itself defeated by the act of 1857 as herein construed, when it extended the bulkhead line out into the river several hundred feet east of Tompkins street so that the street, if constructed, would not be an exterior street. *Page 16 
These acts of the legislature indicate that the legislative body was not insistent that Tompkins street should be a highway as provided in the act of 1826.
The city never actually laid out and opened a street to take the place of Tompkins street as authorized by chapter 268, Laws of 1835. By the same ordinance of December, 1856, which discontinued Tompkins street, the common council did indeed establish East street, but the ordinance in that regard was ineffectual. This court held in Duryee v. Mayor, etc., ofN.Y. (supra), that the ordinance of 1856, so far as it attempted to establish East street, and a bulkhead outside of Tompkins street, was annulled by chapter 763, Laws of 1857, but, in other respect, the ordinance was not questioned. The counsel for the city urges that the provisions of the ordinance of 1856 discontinuing Tompkins street failed for the reason that its provision establishing a new street to take the place of Tompkins street was unauthorized. (Duryee v. Mayor, etc., of N.Y.,supra.)
The two provisions of the ordinance of 1856 are not so dependent upon each other that the provision discontinuing Tompkins street fell with the provision extending the bulkhead line further into the river. That certainly was not the view taken at the time, and Tompkins street was discontinued as matter of fact by the ordinance.
Tompkins street, though proposed by the act of 1826, as a permanent exterior street, became in time an interior and unnecessary street, which, if it were opened, would interfere with the use of the wharves and piers and adjacent lands between Fourteenth and Seventeenth streets by cutting across the same diagonally, and doing great damage to the property. According to the maps in evidence, a similar result would be produced as far south as Eighth street. On some of the maps in evidence, Tompkins street is shown by dotted lines. On others, as the tax and assessment map made in 1894, it is not shown at all. Between Fifteenth and Seventeenth *Page 17 
streets the bed of old Tompkins street is occupied by the buildings of the gas company and those of the city's street department, and to open the street now would mean the destruction of these buildings. All of this goes to show that the provisions of the ordinance of 1856 to discontinue the old street were not dependent upon the opening of a new street. It also shows that there was a final determination on the part of the common council to abandon all intention to open the street on the lines laid out in the act of 1826, and our attention is not called to any statute or rule of law which says the common council had not the power on the part of the city to so determine. The corporation counsel places great reliance upon the decision in Mayor, etc.,of N.Y. v. Law (6 N.Y. Supp. 628; affd., 125 N.Y. 380). That case disallowed a claim of title by adverse possession to a part of Tenth street, but it involved no question of the abandonment of the street.
The city, to sustain its contention that the filling in done by the gas companies to the east of old Tompkins street is a nuisance, cites the case of People v. Vanderbilt (26 N.Y. 287). In that case the erection condemned as a nuisance was outside the bulkhead line, or line of solid filling. It is unlawful to fill in the bed of a navigable river with solid material outside the bulkhead line. The purpose of a bulkhead line is to define the extent to which solid filling may go. It is intended that the land within the bulkhead line shall be filled in for use as wharves and docks, and while a person building a wharf or dock on a bulkhead line may be guilty of a trespass, he is not guilty of committing or maintaining a nuisance, and his action if long continued may ripen into title by adverse possession. (Timpson v. Mayor, etc., of N.Y., 5 App. Div. 424. )
The argument that the respondent is estopped by the covenant on the part of the grantee in the grant to Hezekiah Bradford to forever maintain Tompkins street as a public street depends upon whether the intention to lay *Page 18 
out and construct the street was abandoned. What has already been said upon the subject of an abandonment of the intention to lay out and construct the street applies. With the intention to construct the street abandoned, the covenant to maintain it fell to the ground. As to the covenant in the grant not to erect any wharf or pier in front of Tompkins street, it is sufficient to say that the filling there was permitted by the city. (Duryee
v. Mayor, etc., of N.Y., supra.)
For all these reasons, the assertion of title by adverse possession to the lands in question made by the Consolidated Gas Company must be sustained. There are other questions raised by the appellant, but in view of the conclusion reached they are not material.
The order appealed from should be affirmed, with costs, and the first question certified should be answered by saying that the Consolidated Gas Company of New York on January 31, 1907, was the owner in fee of all the land described in the petition in this proceeding, with all the bulkhead and wharf rights in the East river, and it is not necessary to answer the first question any further or to answer the second and third questions at all.